Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 08/05/2022. 

Allowance
Claims 1-13, 16-17, 19, 21 and 24-26 are allowable.

Reason for Allowance
Independent claims 1, 9 and 16 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),       
 forwarding database statements received by the distributed database node to mirror hosts, wherein a forwarded database statement causes one or more database entries to be added to the mirror hosts; receiving values of a plurality of health metrics from each of the mirror hosts, wherein a value of each health metric indicates database activity on a respective mirror host caused by a respective forwarded database statement; aggregating the values of the plurality of health metrics from the mirror hosts to generate respective health scores of the mirror hosts; receiving the database query; selecting a mirror host to forward the database query based on the respective health scores of the mirror hosts, wherein the mirror host to forward the database query is further selected based on spare capacity responsive to determining that the respective health scores of multiple mirror hosts exceed a threshold health score; and forwarding the database query to the selected mirror host.


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/27/2022